OPINION OF THE COURT
SILER, Circuit Judge.
Appellant, Marc Sykes, entered into a plea agreement with the Government, whereby he agreed to plead guilty to one count of conspiracy to distribute over 50 grams of cocaine and over 500 grams of cocaine powder. The District Court sentenced him to 166 months’ incarceration. We will affirm.
Because we write exclusively for the parties who are familiar with the facts and the proceedings below, we will not revisit them here. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Sykes’s counsel has examined the record, concluded that there are no non-frivolous issues for review, and has requested permission to withdraw.
We, too, have thoroughly examined the record and can find no non-frivolous issues to be raised in this appeal. Hence, we will affirm the judgment of the District Court and grant counsel’s motion to withdraw.